DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 2/4/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/413,775, filed on 5/16/2019.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 2/4/2021. The information disclosed therein was considered.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more 
The “strip size”  “bank”, “identification”, and “write command” aspects of the invention should be mentioned in the title so that the title is more descriptive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 11 of the instant application are compared to claims 1, 6, and 8 of US Patent No. 10,942,679 in the following table:
Instant Application
US Patent No. 10,942,679
1. A method of operating a storage which includes a plurality of banks, 

the method comprising: 










a striping size corresponding to the stream identification information 

from a host; 

allocating a bank, in which data associated with the write command are to be stored, from among the plurality of banks based on the striping size, 

in response to the write command; and writing the data in the allocated bank.

the method comprising: 

receiving a first directive command including stream identification information and striping size information from a host; then mapping the striping size information and the stream identification information in response to the first directive command; then 



(a striping size corresponding to the stream identification information)

from the host; 

allocating a bank, in which data are to be stored, from among the plurality of banks based on a striping size corresponding to the stream identification information, 


in response to the write command; and writing the data in the allocated bank, 


wherein the bank in which the data are to be stored is allocated based on the striping size information mapped during said mapping.



the method comprising: selecting a striping size for each of one or more streams; and 

providing striping size information about the selected striping size and stream identification information corresponding to the selected striping size to the storage through a write command, 

wherein a bank, in which data associated with the write command are to be stored, from among the plurality of banks is allocated based on the striping size information and the stream identification information.
6. An operating method of a host which controls a storage device including a plurality of banks, 

the method comprising: selecting a striping size for each stream; and 


providing striping size information about the selected striping size and stream identification information corresponding to the selected striping size to the storage device, 

wherein a bank, in which data are to be stored, from among the plurality of banks is allocated based on the striping size information and the stream identification information; 

and wherein the striping size information and the stream identification information is provided via a directive command 


a memory including a plurality of banks; and a memory controller, 

wherein, in response to a write command including 

stream identification information and striping size corresponding to the stream identification information 

from a host, 

the memory controller is configured to allocate a bank, in which data associated with the write command are to be stored, 

from among the plurality of banks based on the striping size.
8. A storage device comprising: 

a memory device including a plurality of banks; and a memory controller, 

wherein, in response to a write command including 

stream identification information received 
(a striping size corresponding to the stream identification information)


from a host, 

the memory controller is configured to allocate a bank, in which data are to be stored, 

from among the plurality of banks based on a striping size corresponding to the stream identification information; 

and wherein the memory controller is further configured to: receive a first directive command including the stream identification information and striping size information from the host before the write command is received from the host; map the striping size information and the stream identification information in response to the first directive command; and allocate the bank, in which the data are to be stored, based on the mapped striping size information.


Claims 1, 7,  and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8 of copending Patent No. 10,942,679 (reference application). Although the conflicting claims are not identical, they are not 
Claims 2-6, 8-10, and 12-20 are also rejected on the same grounds of claims 1,10, and 19 as they depend on claims 1,10, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-12 and 15-20 are rejected under  35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) page 1 in view of Tokuda et al. (Tokuda) U.S. Patent Application No. 202/0151138.
As to claim 1, AAPA discloses an operating method of a storage device (para [0004] nonvolatile memory devices) which includes a plurality of banks 
However, AAPA does not specifically disclose allocating a bank , in which data associated with the write command are to be stored, from among the plurality of banks based on a striping size corresponding to the stream identification information, in response to the write command.
Tokuda discloses allocating a bank (para [0028] and Fig. 5 Ref. 2104 “101, 102”), in which data associated with the write command (para [0052] command) are to be stored, from among the plurality of banks (para [0028] and Fig. 5 Ref. 2104 “101, 102”) based on a striping size (Fig. 5 Ref. 2106) corresponding to the stream identification information (Fig. 5 Ref. 2101) in response to the write command for the purpose of increasing data access speed. 
One of ordinary skill in the memory art familiar with AAPA, and looking at Tokuda would have recognized that the memory access performance of AAPA would have been enhanced by including allocating a bank , in which data associated with the write command are to be stored, from among the plurality of banks based on a striping size corresponding to the stream identification information, in response to the write 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate allocating a bank , in which data associated with the write command are to be stored, from among the plurality of banks based on a striping size corresponding to the stream identification information, in response to the write command as taught by Tokuda into the system of AAPA for the advantages stated above.

As to claim 2, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses providing, at the storage, supporting striping size information to the host depending on a request of the host before the receiving of the write command ( para [0046] “The control device 20 executes the device management module 28, thereby providing the host computer 1 with one logical storage device 280 from a storage space generated by the plurality of physical storage devices 22 constituting one RAID group.” and para [0126]). 

As to claim 3, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the striping size corresponding to the stream 
As to claim 4, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the striping size indicates the number of candidate banks in which data of the same stream identification information are to be stored (Fig. 5). 
As to claim 7, AAPA discloses a method of operating a host (para [0002] host) which controls a storage (para [0004] nonvolatile memory devices) including a plurality of banks (para [0002] multi-bank), and stream identification (para [0005] a stream ID) wherein a bank, in which data are to be stored (para [0004] the number of nonvolatile memory devices in which data are stored may vary with variations in striping size), from among the plurality of banks (para [0002] multi-bank).
However, AAPA does not specifically disclose selecting a striping size for each of one or more streams; and providing striping size information about the selected striping size and stream identification information corresponding to the 
Tokuda discloses selecting a striping size (para [0160] “Moreover, the stripe size 2106 of the data distribution management information 2100 may store a plurality of stripe sizes for respective host logical storage devices as illustrated in FIG. 8 in the above-mentioned configuration, and the data management module 210 may access the different stripe sizes for the respective storage devices 280, thereby managing the substantial data arrangement ratio.”) for each of one or more streams (Fig. 5 Ref. 2101); and providing striping size information about the selected striping size and stream identification information (Fig. 5 Ref. 2101) corresponding to the selected striping size to the storage through a write command (para [0052] command), wherein a bank banks (para [0028] and Fig. 5 Ref. 2104 “101, 102”), in which data associated with the write command are to be stored, from among the plurality of banks is allocated based on the striping size information and the stream identification information (para [0160] “Moreover, the stripe size 2106 of the data distribution management information 2100 may store a plurality of stripe sizes for respective host logical storage devices as illustrated in FIG. 8 in the above-mentioned configuration, and the data management module 210 may access the different stripe sizes for the respective storage devices 280, thereby managing the substantial data arrangement ratio.”) for the purpose of increasing data access speed. 


As to claim 8, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses requesting supporting striping size information to the storage before the selecting, wherein the striping size is selected based on the supporting striping size information provided from the storage (para [0126] “Specifically, the data management module 210 sets the name input to the logical storage volume name 641 on the GUI in FIG. 6 to the logical storage volume name 2101 of the data arrangement management information 2100 in FIG. 5, sets the logical storage devices specified in the logical storage device number 643 to the host logical storage device number 2104 of the data arrangement management information 2100, sets the capacity specified in the logical storage volume capacity 642 to the logical storage volume capacity 2103 of the data arrangement management information 2100, sets the data arrangement ratio determined in Step S5 to the data arrangement ratio 2105 of 
As to claim 9, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses allocating the same stream identification information for data generated from the same application executed in the host (paras [0126 & 0160]). 
As to claim 11, AAPA discloses a storage device (para [0004] nonvolatile memory devices) comprising: a memory device (para [0004] nonvolatile memory devices) including a plurality of banks (para [0002] multi-bank); and a memory controller (para [0005] memory controller), wherein, in response to a write command (para [0004] storing data reads on this limitation) including stream identification information (para [0005] a stream ID) and striping size (para [0004] striping size) from a host (para [0002] host) the memory controller is configured to allocate a bank, in which data are to be stored (para [0004] the number of nonvolatile memory devices in which data are stored may vary with variations in striping size).
However, AAPA does not specifically disclose allocate a bank, in which data associated with the write command are to be stored, from among the plurality of banks based on a striping size corresponding to the stream identification information.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate allocate a bank, in which data associated with the write command are to be stored, from among the plurality of banks based on a striping size corresponding to the stream identification information as taught by Moon into the system of AAPA for the advantages stated above.

As to claim 12, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the bank in which the data are to be stored is allocated based on both the striping size and the stream identification information about the data (para [0126] “Specifically, the data management module 210 sets the name input to the logical storage volume name 641 on the GUI in FIG. 6 to the logical storage volume name 2101 of the data arrangement management information 2100 in FIG. 5, sets the logical storage devices specified in the logical storage device number 643 to the host logical storage device number 2104 of the data arrangement management information 2100, sets the capacity specified in the logical storage volume capacity 642 to the 
As to claim 15, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein, before receiving the write command from the host, the memory controller provides supporting striping size information to the host depending on a request of the host (para [0046] “The control device 20 executes the device management module 28, thereby providing the host computer 1 with one logical storage device 280 from a storage space generated by the plurality of physical storage devices 22 constituting one RAID group.” and para [0126]), and wherein the striping size is selected by the host based on the supporting striping size information. 
As to claim 16, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the striping size (Fig. 5 Ref. 2106) indicates the number of candidate banks (Ref. 2104) in which data of the same stream identification information are to be stored (Fig. 5). 
As to claim 17, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the memory controller is further configured to provide supporting striping size information to the host depending on a request of the host before the receiving of the write command (Fig. 5 & para [0126] “Specifically, the data management module 210 sets the name input to the logical storage volume name 641 on the GUI in FIG. 6 to the logical storage volume name 2101 of the data arrangement management information 2100 in FIG. 5, sets the logical storage devices specified in the logical storage device number 643 to the host logical storage device number 2104 of the data arrangement management information 2100, sets the capacity specified in the logical storage volume capacity 642 to the logical storage volume capacity 2103 of the data arrangement management information 2100, sets the data arrangement ratio determined in Step S5 to the data arrangement ratio 2105 of the data arrangement management information 2100, and sets a value set in advance to the stripe size 2106 of the data arrangement management information 2100, thereby building the new logical storage volume 2800.” and para [0160] “Moreover, the stripe size 2106 of the data distribution management information 2100 may store a plurality of stripe sizes for respective host logical 
As to claim 18, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the striping size corresponding to the stream identification information is selected by the host based on the supporting striping size information (Fig. 5 & para [0126] “Specifically, the data management module 210 sets the name input to the logical storage volume name 641 on the GUI in FIG. 6 to the logical storage volume name 2101 of the data arrangement management information 2100 in FIG. 5, sets the logical storage devices specified in the logical storage device number 643 to the host logical storage device number 2104 of the data arrangement management information 2100, sets the capacity specified in the logical storage volume capacity 642 to the logical storage volume capacity 2103 of the data arrangement management information 2100, sets the data arrangement ratio determined in Step S5 to the data arrangement ratio 2105 of the data arrangement management information 2100, and sets a value set in advance to the stripe size 2106 of the data arrangement management information 2100, thereby building the new logical storage volume 2800.” and para [0160] “Moreover, the stripe size 2106 of the data distribution management information 2100 may store a plurality of stripe sizes for respective host logical storage devices as illustrated in FIG. 8 in the 
As to claim 19, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the striping size indicates the number of candidate banks in which data of the same stream identification information are to be stored (Fig. 5 & para [0126] “Specifically, the data management module 210 sets the name input to the logical storage volume name 641 on the GUI in FIG. 6 to the logical storage volume name 2101 of the data arrangement management information 2100 in FIG. 5, sets the logical storage devices specified in the logical storage device number 643 to the host logical storage device number 2104 of the data arrangement management information 2100, sets the capacity specified in the logical storage volume capacity 642 to the logical storage volume capacity 2103 of the data arrangement management information 2100, sets the data arrangement ratio determined in Step S5 to the data arrangement ratio 2105 of the data arrangement management information 2100, and sets a value set in advance to the stripe size 2106 of the data arrangement management information 2100, thereby building the new logical storage volume 2800.” and para [0160] “Moreover, the stripe size 2106 of the data distribution management information 2100 may store a plurality of stripe sizes for respective host logical storage devices as illustrated in FIG. 8 in the above-mentioned configuration, and the data management module 210 may 
As to claim 20, AAPA and Tokuda disclose the invention as claimed above.  Tokuda further discloses wherein the memory controller is further configured to store: (i) first stream identification (Fig. 5 first row) information and corresponding first striping size information associated with a first write command; and (ii) second stream identification (Fig. 5 second row) information and corresponding second striping size information associated with a second write command, wherein the memory controller is configured to respond to the first write command by storing a first stream of write data in a single bank among the plurality of banks based on the corresponding first striping size information; and wherein the memory controller is configured to respond to the second write command by storing a second stream of write data across multiple banks among the plurality of banks based on the corresponding second striping size information (Fig. 5).

Claims 5-6 and 13-14 are rejected under  35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) page 1 in view of Tokuda et al. (Tokuda) U.S. Patent Application No. 202/0151138 and further in view of Sprouse et al. (Sprouse) U.S. Patent Application No. 2012/0320679.
As to claim 5, AAPA and Tokuda disclose the invention as claimed above . 

Sprouse discloses storing the data in a buffer area corresponding to the allocated bank before storing the data in the allocated bank (para [0021] “each section of the RAM buffer 208 may be assigned to a separate bank 214”), among a plurality of buffer area of the storage   (Fig. 2 Refs. 204, 208, &212,  paras [0019-0023])  for the purpose of increasing operation speed and decrease operation error. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing he data in a buffer area corresponding to the allocated bank before storing the data in the allocated bank, among a plurality of buffer area of the storage as taught by Sprouse into the combined invention of AAPA and Tokuda for the advantages stated above.

As to claim 6, AAPA, Tokuda, and Sprouse disclose the invention as claimed above.  Sprouse further discloses storing, when the buffer area is fully filled after the data are stored in the buffer area, the data stored in the buffer area in the allocated bank (Fig. 2 Refs. 204, 208, &212,  paras [0019-0023], para [20] data buffer 208 --- for 
As to claim 13, AAPA and Tokuda disclose the invention as claimed above . 
Tokuda further discloses store the data in a buffer area ( para [0065] The DBMS 200 can build a database buffer (hereinafter, referred to as DB buffer) for temporarily storing data by using a part of the memory 11 and the local storage device 13.”).  However, neither AAPA nor Tokuda specifically discloses a write buffer including a plurality of buffer areas, wherein the memory controller stores the data in a buffer area corresponding to the allocated bank before storing the data in the allocated bank.  
Sprouse discloses a write buffer (Fig. 2 Refs. 204, 208, &212,  paras [0019-0023]) including a plurality of buffer areas, wherein the memory controller stores the data in a buffer area corresponding to the allocated bank before storing the data in the allocated bank (para [0021] “each section of the RAM buffer 208 may be assigned to a separate bank 214”) for the purpose of increasing operation speed and decrease operation error. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a write buffer including a plurality of buffer areas, wherein the memory controller stores the data in a buffer area corresponding to the allocated bank before storing the data in the allocated bank as taught by Sprouse into the combined invention of AAPA and Tokuda for the advantages stated above.

As to claim 14, AAPA, Tokuda, and Sprouse disclose the invention as claimed above.  Sprouse further discloses wherein, when the buffer area is fully filled after the data are stored in the buffer area, the memory controller stores the data stored in the . 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HONG C KIM/Primary Examiner, Art Unit 2138